EXHIBIT 10.1

TIDEWATER INC.

AMENDED AND RESTATED BYLAWS

(amended and restated through September 17, 2009)

ARTICLE I

OFFICES

Section 1. The principal office shall be in the City of Wilmington, County of
New Castle, State of Delaware, and the name of the resident agent in charge
thereof is The Corporation Trust Company.

Section 2. The corporation may also have offices at such other places both
within and without the State of Delaware as the Board of Directors may from time
to time determine or the business of the corporation may require.

ARTICLE II

MEETING OF STOCKHOLDERS

Section 1. Meetings of the stockholders for the election of directors shall be
held at such time and place either within or without the State of Delaware, as
shall be designated from time to time by the Board of Directors and stated in
the notice of the meeting or in a duly executed waiver of notice thereof.

Section 2. The Annual Meeting of Stockholders for the election of directors and
such other business as may properly be brought before the meeting shall be held
on such date and at such time and place or places, within or without the State
of Delaware, as shall be designated from time to time by the Board of Directors
and stated in the notice of the meeting.

Section 3. Written notice of the annual meeting shall be served upon or mailed
to each stockholder entitled to vote thereat at such address as appears on the
books of the corporation, at least ten days prior to the meeting.

Section 4. At least ten days before every election of directors, a complete list
of the stockholders entitled to vote at said election, arranged in alphabetical
order, with the residence of each and the number of voting shares held by each,
shall be prepared by the Secretary. Such list shall be open at the place where
the election is to be held for said ten days, to the examination during ordinary
business hours of any stockholder for any purpose germane to the meeting, and
shall be produced and kept at the time and place of election during the whole
time thereof, and subject to the inspection of any stockholder who may be
present.

 

1



--------------------------------------------------------------------------------

Section 5. Special meetings of the stockholders, for any purpose or purposes,
unless otherwise prescribed by statute or by the certificate of incorporation,
may be called by the Chairman of the Board and shall be called by the Chairman
of the Board or Secretary at the request in writing of a majority of the Board
of Directors. Such request shall state the purpose or purposes of the proposed
meeting.

Section 6. Written notice of a special meeting of stockholders, stating the time
and place and object thereof, shall be served upon or mailed to each stockholder
entitled to vote thereat at such address as appears on the books of the
corporation, at least ten days before such meeting.

Section 7. Business transacted at all special meetings shall be confined to the
objects stated in the call.

Section 8. The holders of a majority of the stock issued and outstanding and
entitled to vote thereat, present in person or represented by proxy, shall be
requisite and shall constitute a quorum at all meetings of the stockholders for
the transaction of business except as otherwise provided by statute, by the
certificate of incorporation or by these bylaws. If, however, such quorum shall
not be present or represented at any meeting of the stockholders, the
stockholders entitled to vote thereat, present in person or represented by
proxy, shall have power to adjourn the meeting from time to time, without notice
other than announcement at the meeting, until a quorum shall be present or
represented. At such adjourned meeting at which a quorum shall be present or
represented any business may be transacted which might have been transacted at
the meeting as originally notified.

Section 9. When a quorum is present at a meeting of the stockholders for the
election of directors, directors shall be elected by a plurality of the votes
cast by the holders of the stock present in person or represented by proxy at
the meeting and entitled to vote on the election of directors. However, if the
board of directors determines by resolution that it is no longer in the best
interests of the corporation and its stockholders to elect directors by a
plurality vote, the board of directors may implement the corporation’s majority
vote rule, as described herein, for the election of directors without further
amendment of these bylaws. Any proxy statement delivered to the stockholders in
connection with any meeting at which directors are to be elected shall notify
the stockholders of the voting protocol to be followed at the meeting. Every
matter other than the election of directors shall be decided by the vote of the
holders of a majority of the stock having voting power present in person or
represented by proxy and entitled to vote thereat, unless the matter is one upon
which by express provision of the statutes or of the certificate of
incorporation or of these bylaws, a different vote is required in which case
such express provision shall govern and control the decision of such matter.

Section 10. At any meeting of the stockholders, every stockholder having the
right to vote may vote in person or by proxy appointed in the manner described
in subsections (c)(1) and (c)(2) of Section 212 of the Delaware General
Corporation Laws. The validity and use of any authorized proxy shall be limited
to the meeting for which given.

 

2



--------------------------------------------------------------------------------

Each holder of common stock represented at a meeting of stockholders shall be
entitled to one vote for each share of common stock held of record on all
matters on which stockholders generally are entitled to vote. Except where the
transfer books of the corporation shall have been closed or a date shall have
been fixed as a record date for the determination of its stockholders entitled
to vote, no share of stock shall be voted on at any election of directors which
shall have been transferred on the books of the corporation within twenty days
next preceding such election of directors.

Section 11. At an annual meeting of the stockholders, only such business shall
be conducted as shall have been properly brought before the meeting. To be
properly brought before an annual meeting, business must be (A) specified in the
notice of the meeting (or any supplement thereto) given by or at the direction
of the Board of Directors, (B) otherwise properly brought before the meeting by
or at the direction the Board of Directors, or (C) otherwise properly brought
before the meeting by a stockholder. For business to be properly brought before
an annual meeting by a stockholder, if such business relates to the election of
directors of the corporation, the procedures in Article III, Section 14 must be
complied with. If such business relates to any other matter, the stockholder
must have given timely notice thereof in writing to the Secretary. To be timely,
a stockholders notice must be delivered or mailed and received at the principal
executive offices of the corporation, not less than 75 days nor more than 100
days prior to the anniversary date of the immediately preceding annual meeting
of stockholders of the corporation; provided, however, that in the event that
the annual meeting is called for a date (including any change in a date
designated by the Board of Directors pursuant to Section 2 of this Article II)
more than 50 days prior to such anniversary date, notice by the stockholder in
order to be timely must be so received not later than the close of business on
the 10th day following the day on which such notice of the date of the meeting
was mailed or public disclosure of the date of the meeting was made, whichever
first occurs. A stockholders notice to the Secretary shall set forth as to each
matter the stockholder proposes to bring before the annual meeting (A) a brief
description of the business desired to be brought before the annual meeting and
the reasons for conducting such business at the annual meeting, (B) the name and
address, as they appear on the corporations books, of the stockholder proposing
such business, (C) the class and number of shares of the corporation which are
beneficially owned by the stockholder, and (D) any material interest of the
stockholder in such business. Notwithstanding anything in the bylaws to the
contrary, no business shall be conducted at any annual meeting except in
accordance with the procedures set forth in this Section 11 and except that any
stockholder proposal which complies with Rule 14a-8 of the proxy rules (or any
successor provisions) promulgated under the Securities and Exchange Act of 1934,
as amended, and is to be included in the corporations proxy statement for an
annual meeting of the stockholders shall be deemed to comply with the
requirements of this Section 11.

The chairman of the meeting shall, if the facts warrant, determine and declare
to the meeting that business was not properly brought before the meeting in
accordance with the provisions of this Section 11, and if he should so
determine, the chairman shall so declare to the meeting that any such business
not properly brought before the meeting shall not be transacted.

 

3



--------------------------------------------------------------------------------

ARTICLE III

BOARD OF DIRECTORS

NUMBER AND CLASSIFICATION OF DIRECTORS

Section 1. The number of directors of the corporation (exclusive of directors
who may in certain events be elected by the holders of outstanding Preferred
Stock voting separately as a class) shall be not less than five (5) or more than
twelve (12), the exact number of directors to be determined from time to time by
resolution adopted by a majority of the entire Board. As used in this Article,
“entire Board” means the total number of directors which the corporation would
have if there were no vacancies. In the event that the Board is increased by
such a resolution, the vacancy or vacancies so resulting shall be filled by a
vote of a majority of the directors then in office. No decrease in the Board
shall shorten the term of any incumbent director. Directors need not be
stockholders.

Section 2. Until the Company’s 2009 annual meeting of stockholders, the Board of
Directors shall be divided into three classes, Class I, Class II, and Class III.
The number of directors in each class shall be as nearly equal in number as
possible. The directors elected to Class I in 2004 shall serve for a term ending
on the date of the annual meeting held in calendar year 2007, the directors
elected to Class II in 2005 shall serve for a term ending on the date of annual
meeting held in calendar year 2008, and the directors elected to Class III in
2006 shall serve for a term ending on the date of the annual meeting held in
calendar year 2009. The term of each director who is elected by stockholders
after the 2006 annual meeting shall end at the first annual meeting that next
follows his or her election. Commencing with the annual meeting of stockholders
in 2009, the classification of the Board of Directors shall terminate, and all
directors shall be of one class and shall serve for a term ending at the annual
meeting that next follows the annual meeting at which such directors were
elected. If prior to the Company’s 2009 annual meeting of stockholders the
number of directors is changed, any increase or decrease shall be apportioned
among the classes so as to maintain the number of directors in each class as
nearly equal as possible, and any additional director of any class elected to
fill a vacancy resulting from an increase in such class shall hold office for a
term that shall coincide with the remaining term of that class. Any vacancy on
the Board of Directors that results from an increase in the number of directors
may be filled by a majority of the Board of Directors then in office, provided
that a quorum is present, and any other vacancy occurring in the Board of
Directors may be filled by a majority of the Directors then in office, even if
less than a quorum, or by a sole remaining director. Any director elected to
fill a vacancy not resulting from an increase in the number of directors shall
have the same remaining term as that of his predecessor. Notwithstanding the
foregoing, whenever the holders of any outstanding shares of Preferred Stock
shall be entitled, voting separately as a class, to elect directors, the terms
of all directors elected by such holder shall expire at the next succeeding
annual meeting of stockholders.

Section 3. The property and business of the corporation shall be managed by or
under the direction of its Board of Directors which may exercise all such powers
of the corporation and do all such lawful acts and things as are not by statute
or by the certificate of incorporation or by these bylaws directed or required
to be exercised or done by the stockholders.

 

4



--------------------------------------------------------------------------------

MEETINGS OF THE BOARD

Section 4. The directors of the corporation may hold their meetings, both
regular and special, either within or without the State of Delaware.

Section 5. Immediately following each Annual Meeting of Stockholders the Board
of Directors shall hold a regular meeting for the purpose of organization,
election of officers and the transaction of other business, and notice to the
newly elected directors of such meeting shall not be necessary in order to
legally constitute the meeting so long as a quorum shall be present, or the
directors may meet at such place and time as shall be fixed by the consent in
writing of all the directors.

Section 6. Regular meetings of the Board may be held without notice at such time
and place as shall from time to time be determined by the Board.

Section 7. Special meetings of the Board of Directors may be called by the
Chairman of the Board, the President, or any majority of the directors then in
office. Notice thereof stating the place, date and hour of the meeting shall be
given to each director either by mail not less than forty-eight (48) hours
before the date of the meeting, by telephone or telegram on twenty-four
(24) hours’ notice, or on such shorter notice as the person or persons calling
such meeting may deem necessary or appropriate in the circumstances. Meetings
may be held at any time without notice if all the directors are present or if
all those not present waive such notice in accordance with Section 2 of Article
IV of these bylaws.

Section 8. A majority of the Board of Directors shall constitute a quorum for
the transaction of business and the act of a majority of the directors present
at any meeting at which there is a quorum shall be the act of the Board of
Directors, except as may be otherwise specifically provided by statute or by the
certificate of incorporation or by these bylaws. If a quorum shall not be
present at any meeting of directors, the directors present thereat may adjourn
the meeting from time to time without notice other than announcement at the
meeting, until a quorum shall be present.

COMMITTEES OF DIRECTORS

Section 9. The Board of Directors may, by resolution and passed by a majority of
the entire Board, designate one or more committees, each committee to consist of
two or more of the directors of the corporation, which, to the extent provided
in said resolution, shall have and may exercise the powers of the Board of
Directors in the management of the business and affairs of the corporation, and
may have power to authorize the seal of the corporation to be affixed to all
papers which may require it. Such committee or committees shall have such name
or names as may be determined from time to time by resolution adopted by the
Board of Directors. In the absence or disqualification of a member of a
committee, the member or members thereof present at any meeting and not
disqualified from voting whether or not he or they constitute a quorum, may
unanimously appoint another member of the Board of Directors to act at the
meeting in the place of such absent or disqualified member.

Section 10. No committee of the Board of Directors not in existence on May 25,
2006 may be created if the powers or responsibilities of such committee would
diminish, duplicate, contravene or be otherwise inconsistent with the powers and
responsibilities of any committee in

 

5



--------------------------------------------------------------------------------

existence on such date without the affirmative vote of 80% of the Board of
Directors. Notwithstanding any other provision of these Bylaws, this Section 10
of Article III may not be amended without the affirmative vote of 80% of the
Board of Directors.

Section 11. The committees shall keep regular minutes of their proceedings and
report the same to the Board when required.

COMPENSATION OF DIRECTORS

Section 12. Directors and members of committees may receive such compensation,
if any, for their services, and such reimbursement for expenses, as may be fixed
or determined by the Board of Directors. Nothing herein contained shall be
construed to preclude any director from serving the corporation in any other
capacity as an officer, agent, employee, or otherwise and receiving compensation
therefor.

DIRECTORS EMERITUS

Section 13. In order to publicly recognize distinguished service to or on behalf
of the corporation, one or more directors may, pursuant to a majority vote of
stockholders or a majority vote of the Board of Directors, be elected to serve
as Director Emeritus. Candidates for designation of the title Director Emeritus
shall be selected from among former Board members upon retirement or other
separation from active service to the corporation. Each Director Emeritus
elected shall be publicly honored by being listed or otherwise identified in the
corporations annual report to stockholders for the year in which such election
shall occur and thereafter at the pleasure of the Board of Directors. Each
Director Emeritus shall continue to serve the corporation at the discretion of
the Board of Directors. They shall be entitled to receive notice of and to
attend regular meetings of the Board of Directors but shall not be entitled to
vote thereat and shall not be deemed to be a Director of the corporation for any
purposes whatsoever under any applicable law or under the bylaws of the
corporation. Individuals elected to serve as Director Emeritus shall not receive
fees for attending board or committee meetings, but shall receive reimbursement
for direct expenses actually incurred by them in attending such meetings.

NOMINATION OF DIRECTORS

Section 14. Only persons who are nominated in accordance with the following
procedures shall be eligible for election as directors. Nominations for election
to the Board of Directors of the corporation at a meeting of stockholders may be
made by the Board of Directors or by any stockholder of the corporation entitled
to vote for the election of directors at such meeting who complies with the
notice procedures set forth in this Section 14. Such nominations, other than
those made by or on behalf of the Board of Directors, shall be made by notice in
writing delivered or mailed by first class United States mail, postage prepaid,
to the Secretary and received not less than 75 days nor more than 100 days prior
to the anniversary date of the immediately preceding the annual meeting of
stockholders of the corporation; provided, however, that in the event that the
meeting is called for a date (including any change in a date designated by the
Board pursuant to Section 2 of Article II) more than 50 days prior to such

 

6



--------------------------------------------------------------------------------

anniversary date, notice by the stockholder in order to be timely must be so
received not later than the close of business on the 10th day following the day
on which such notice of the date of the meeting was mailed or public disclosure
of the date of the meeting was made, whichever first occurs. Such notice shall
set forth (A) as to each proposed nominee (i) the name, age, business address,
and, if known, residence address of each such nominee, (ii) the principal
occupation or employment of each such nominee, (iii) the number of shares of
stock of the corporation which are beneficially owned by each such nominee, and
(iv) any other information concerning the nominee that must be disclosed as to
nominees in proxy solicitations pursuant to Regulation 14A under the Securities
Exchange Act of 1934, as amended (including such person’s written consent to be
named as a nominee and to serve as a director if elected); and (B) as to the
stockholder giving the notice (i) the name and address, as they appear on the
corporation’s books, of such stockholder, and (ii) the class and number of
shares of the corporation which are beneficially owned by such stockholder. The
corporation may require any proposed nominee to furnish such other information
as may reasonably be required by the corporation to determine the eligibility of
such proposed nominee to serve as a director of the corporation.

The chairman of the meeting may, if the facts warrant, determine and declare to
the meeting that a nomination was not made in accordance with the foregoing
procedure, and if he should so determine, he shall so declare to the meeting and
the defective nomination shall be disregarded.

ARTICLE IV

NOTICES

Section 1. Whenever under the provisions of the statutes or of the certificate
of incorporation or of these bylaws, notice is required to be given to any
director or stockholder, it shall not be construed to mean personal notice, but
such notice may be given in writing, by mail, addressed to such director or
stockholder at such address as appears on the books of the corporation, and such
notice shall be deemed to be given at the time when the same shall be thus
mailed. Notice may also be given personally or by telegram, telex or cable and
such notice shall be deemed to be given at the time of receipt thereof if given
personally and at the time of transmission thereof if given by telegram, telex
or cable.

Section 2. Whenever any notice is required to be given under the provisions of
the statutes or of the certificate of incorporation, or of these bylaws, a
waiver thereof in writing signed by the person or persons entitled to said
notice, whether before or after the time stated therein, shall be deemed
equivalent thereto.

ARTICLE V

OFFICERS

Section 1. The officers of the corporation shall be chosen by the Directors and
shall be a Chief Executive Officer, President, one or more Vice Presidents,
Secretary, Treasurer, and Controller. The Board of Directors may also choose a
Chairman of the Board whose duties shall be fixed by the Board of Directors from
time to time. The Chairman of the Board and Chief Executive Officer shall be
chosen from the members of the Board of Directors, but none of the

 

7



--------------------------------------------------------------------------------

other officers need be a member of the Board. Should the Board of Directors
choose more than one Vice President, it may establish separate classifications
of Vice Presidents and distinguish relative ranking among the classifications so
chosen. The Board may also choose one or more Assistant Secretaries and
Assistant Treasurers. Two or more offices may be held by the same person.

Section 2. The Board of Directors at its first meeting after each annual meeting
of stockholders shall choose the officers of the Corporation.

Section 3. The Board may appoint such other officers and agents as it shall deem
necessary, who shall hold their offices for such terms and shall exercise such
powers and perform such duties as shall be determined from time to time by the
Board.

Section 4. The salaries of all officers and agents of the corporation shall be
fixed by the Board of Directors or by such persons as the Board of Directors may
designate.

Section 5. The officers of the corporation shall hold office until their
successors are chosen and qualify in their stead. Any officer elected or
appointed by the Board of Directors may be removed at any time by the
affirmative vote of a majority of the entire Board of Directors. If the office
of any officer becomes vacant for any reason, the vacancy may be filled by the
Board of Directors.

THE CHIEF EXECUTIVE OFFICER

Section 6. The Chairman of the Board of Directors shall be the Chief Executive
Officer of the Corporation; he shall preside at all meetings of the stockholders
and directors, shall be ex officio member of all standing committees, shall have
general and active management of the business of the corporation, and shall see
that all orders and resolutions of the Board are carried into effect.

Section 7. He shall execute bonds, mortgages and other contracts requiring a
seal, under the seal of the corporation, except where required or permitted by
law to be otherwise signed and executed and except where the signing and
execution thereof shall be expressly delegated by the Board of Directors to some
other officer or agent of the corporation.

PRESIDENT AND VICE PRESIDENT

Section 8. The President and then Vice Presidents, in order of their
classification and then in order of seniority within their classification, at
the direction of the Board of Directors, in case of disability of the Chairman
of the Board, or his absence from the particular place where the act is to be
performed, shall perform the duties and exercise the powers of the Chairman of
the Board, and shall perform such other duties as the Board of Directors shall
prescribe; provided, however, that a President or any Vice President who is not
a citizen of the United States shall not perform any of the powers of the
Chairman of the Board.

 

8



--------------------------------------------------------------------------------

THE SECRETARY AND ASSISTANT SECRETARIES

Section 9. The Secretary shall attend all sessions of the Board and all meetings
of the stockholders and record all votes and the minutes of all proceedings in a
book to be kept for that purpose and shall perform like duties for the standing
committees when required. He shall give, or cause to be given, notice of all
meetings of the stockholders and special meetings of the Board of Directors, and
shall perform such other duties as may be prescribed by the Board of Directors
or President, under whose supervision he shall be. He shall keep in safe custody
the seal of the corporation, and, when authorized by the Board, affix the same
to any instrument requiring it and, when so affixed, it shall be attested by his
signature or by the signature of the Treasurer or an Assistant Secretary.

Section 10. The Assistant Secretaries in order of their seniority shall, in case
of disability of the Secretary, or his absence from the particular place where
the act is to be performed, perform the duties and exercise the powers of the
Secretary and shall perform such other duties as the Board of Directors shall
prescribe.

THE TREASURER AND ASSISTANT TREASURER

Section 11. The Treasurer shall have the custody of the corporate funds and
securities and shall keep full and accurate accounts of receipts and
disbursements in books belonging to the corporation and shall deposit all moneys
and other valuable effects in the name and to the credit of the corporation in
such depositories as may be designated by the Board of Directors.

Section 12. He shall disburse the funds of the corporation as may be ordered by
the Board, taking proper vouchers for such disbursements, and shall render to
the President and directors, at the regular meetings of the Board, or whenever
they may require it, an account of all his transactions as Treasurer and of the
financial condition of the corporation.

Section 13. If required by the Board of Directors, he shall give the corporation
a bond (which shall be renewed every six years) in such sum and with such surety
or sureties as shall be satisfactory to the Board for the faithful performance
of the duties of his office and for the restoration to the corporation, in case
of his death, resignation, retirement or removal from office, of all books,
papers, vouchers, money and other property of whatever kind in his possession or
under his control belonging to the corporation.

Section 14. The Assistant Treasurers shall perform such duties as the Board of
Directors shall prescribe.

THE CONTROLLER

Section 15. The Controller shall be responsible for the development and
maintenance of the accounting systems used by the corporation and its
subsidiaries. The Controller shall be authorized to implement policies and
procedures to ensure that the corporation and its subsidiaries maintain internal
accounting control systems designed to provide reasonable assurance that the
accounting records accurately reflect business transactions and that such
transactions are in accordance with management’s authorization. Additionally,
the Controller shall be responsible for internal and external financial
reporting for the corporation and its subsidiaries and shall perform such other
duties as the Board of Directors shall prescribe.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

CERTIFICATE OF STOCK

Section 1. The shares of stock of the corporation shall either be represented by
certificates or shall be uncertificated. Certificates for the share of stock of
the corporation shall be issued only to the extent as may be required by
applicable law or as otherwise authorized by the Secretary or an Assistant
Secretary, and if so issued shall be in such form as is consistent with the
Certificate of Incorporation and applicable law. Any such certificate shall be
signed by, or in the name of the corporation by, the Chief Executive Officer,
President or a Vice President and the Treasurer or an Assistant Treasurer or the
Secretary or an Assistant Secretary. Shares of stock of the corporation may also
be evidenced by registration in the holder’s name in uncertificated form and
represented by an electronic record on the books of the corporation in
accordance with a Direct Registration System approved by the Securities and
Exchange Commission and by the New York Stock Exchange or any securities
exchange on which the stock of the corporation may from time to time be traded.

The designations, preferences and relative, participating, optional or other
special rights of each class of stock or series thereof and the qualifications,
limitations or restrictions of such preferences and/or rights shall be set forth
in full or summarized on the face or back of any certificates which the
corporation issues to represent such class or series of stock; or, in the case
of uncertificated stock, shall be contained in a statement furnished by the
corporation to each stockholder who so requests, and sent within a reasonable
time after the issuance or transfer of the uncertificated stock. Certificates
may be issued for partly paid shares and in such case upon the face or back of
the certificates issued to represent any such partly paid shares, or upon the
books and records of the corporation in the case of uncertificated partly paid
shares, the total amount of the consideration to be paid therefor, and the
amount paid thereon shall be specified.

LOST CERTIFICATES

Section 2. The Board of Directors may direct a new certificate or certificates
theretofore issued by the corporation alleged to have been lost or destroyed,
upon the making of an affidavit of that fact by the person claiming the
certificate of stock to be lost or destroyed. When authorizing such issue of a
new certificate or certificates, the Board of Directors may, in its discretion
and as a condition precedent to the issuance thereof, require the owner of such
lost or destroyed certificate or certificates, or his legal representative to
advertise the same in such manner as it shall require and/or give the
corporation a bond in such sum as it may direct as indemnity against any claim
that may be made against the corporation with respect to the certificate alleged
to have been lost or destroyed.

 

10



--------------------------------------------------------------------------------

TRANSFER OF STOCK

Section 3. Except as otherwise provided in the Certificate of Incorporation of
the corporation, Shares shall be transferable only on the record of shareholders
of the corporation by the holder thereof in person or by attorney upon surrender
of the outstanding certificate therefore, or upon compliance with the customary
procedures for transferring shares in uncertificated form recorded
electronically on a Direct Registration System. Except as otherwise provided in
the Certificate of Incorporation of the corporation, and if the shares of stock
of the corporation are represented by certificates, upon surrender to the
corporation of a certificate for shares duly endorsed or accompanied by proper
evidence of succession, assignment or authority to transfer, it shall be the
duty of the corporation to cancel the old certificate and record the transaction
upon its books.

CLOSING OF TRANSFER BOOKS

Section 4. The Board of Directors may close the stock transfer books of the
corporation for a period not exceeding fifty days preceding the date of any
meeting of stockholders or the date for payment of any dividend or the date for
the allotment of rights or the date when any change or conversion or exchange of
capital stock shall go into effect or for a period of not exceeding fifty days
in connection with obtaining the consent of stockholders for any purpose. In
lieu of closing the stock transfer books as aforesaid, the Board of Directors
may fix in advance a date, not exceeding fifty days preceding the date of any
meeting of stockholders, or the date of the payment of any dividend, or the date
for the allotment of rights, or the date when any change or conversion or
exchange of capital stock shall go into effect or a date in connection with
obtaining such consent, as a record date for the determination of the
stockholders entitled to notice of, and to vote at, any such meeting, and any
adjournment thereof, or entitled to receive payment of any such dividend, or to
any such allotment of rights, or to exercise the rights in respect of any such
change, conversion or exchange of capital stock, or to give such consent, and in
such case such stockholders and only such stockholders as shall be stockholders
of record on the date so fixed shall be entitled to such notice of, and to vote
at, such meeting and any adjournment thereof, or to receive payment of such
dividend, or to receive such allotment of rights, or to exercise such rights, or
to give such consent, as the case may be, notwithstanding any transfer of any
stock on the books of the corporation after any such record date fixed as
aforesaid.

REGISTERED STOCKHOLDERS

Section 5. The corporation shall be entitled to treat the holder of record of
any share or shares of stock as the holder in fact thereof and, accordingly,
shall not be bound to recognize any equitable or other claim to or interest in
such share or shares on the part of any other person, whether or not it shall
have express or other notice thereof, except as otherwise provided by the laws
of Delaware.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL PROVISIONS

DIVIDENDS

Section 1. Dividends upon the capital stock of the corporation, subject to the
provisions of the certificate of incorporation, if any, may be declared by the
Board of Directors at any regular or special meeting, pursuant to law. Dividends
may be paid in cash, in property, or in shares of the capital stock, subject to
the provisions of the certificate of incorporation.

Section 2. Before payment of any dividend, there may be set aside out of any
funds of the corporation available for dividends such sum or sums as the
directors from time to time, in their absolute discretion, think proper as a
reserve fund to meet contingencies, or for equalizing dividends, or for
repairing or maintaining any property of the corporation, or for such other
purpose as the directors shall think conducive to the interest of the
corporation, and the directors may modify or abolish any such reserve in the
manner in which it was created.

ANNUAL STATEMENT

Section 3. The Board of Directors shall present at each annual meeting and when
called for by vote of the stockholders at any special meeting of the
stockholders, a full and clear statement of the business and condition of the
corporation.

CHECKS

Section 4. All checks or demands for money and notes of the corporation shall be
signed by such officer or officers or such other person or persons as the Board
of Directors may from time to time designate.

FISCAL YEAR

Section 5. The fiscal year of the corporation shall be fixed by resolution of
the Board of Directors.

SEAL

Section 6. The corporate seal shall have inscribed thereon the name of the
corporation, the year of its organization and the words “Corporate Seal,
Delaware”. Said seal may be used by causing it or a facsimile thereof to be
impressed or affixed or reproduced or otherwise.

ARTICLE VIII

INDEMNIFICATION

Section 1. Subject to Section 3 of this Article VIII, the corporation shall
indemnify any person who was or is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (other than an action by or in
the right of the corporation) by reason of the fact that he is or was a
director, director emeritus, officer or employee of the corporation or any of
its subsidiaries, or is or was serving at the request of the corporation as a
director, director emeritus, officer or employee of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise,
against expenses (including attorneys’ fees), judgments, fines and amounts paid
in

 

12



--------------------------------------------------------------------------------

settlement actually and reasonably incurred by him in connection with such
action, suit or proceeding if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
corporation, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The termination of any
action, suit or proceeding by judgment, order, settlement, conviction, or upon a
plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that the person did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the
corporation, and, with respect to any criminal action or proceeding, had
reasonable cause to believe that his conduct was unlawful.

Section 2. Subject to Section 3 of this Article VIII, the corporation shall
indemnify any person who was or is a party or is threatened to be made a party
to any threatened, pending or completed action or suit by or in the right of the
corporation to procure a judgment in its favor by reason of the fact that he is
or was a director, director emeritus, officer or employee of the corporation or
any of its subsidiaries, or is or was serving at the request of the corporation
as a director, director emeritus, officer or employee of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
against expenses (including attorneys’ fees) actually and reasonably incurred by
him in connection with the defense or settlement of such action or suit if he
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the corporation; except that no indemnification
shall be made in respect of any claim, issue or matter as to which such person
shall have been adjudged to be liable to the corporation unless and only to the
extent that the Court of Chancery or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, such person is
fairly and reasonably entitled to indemnity for such expenses which the Court of
Chancery or such other court shall deem proper.

Section 3. Any indemnification under this Article VIII (unless ordered by a
court) shall be made by the corporation only as authorized in the specific case
upon a determination that indemnification of the director, director emeritus,
officer or employee is proper in the circumstances because he has met the
applicable standard of conduct set forth in Section 1 or 2 of this Article VIII,
as the case may be. Such determination shall be made (A) by the Board of
Directors by a majority vote of a quorum consisting of directors who were not
parties to such action, suit or proceeding, or (B) if such a quorum is not
obtainable, or, even if obtainable a quorum of disinterested directors so
directs, by independent legal counsel in a written opinion, or (C) by the
stockholders. To the extent, however, that a director, director emeritus,
officer or employee has been successful on the merits or otherwise in defense of
any action, suit or proceeding described above, or in defense of any claim,
issue or matter therein, he shall be indemnified against expenses (including
attorneys’ fees) actually and reasonably incurred by him in connection
therewith, without the necessity of authorization in the specific case.

Section 4. For purposes of any determination under Section 3 of this Article
VIII, a person shall be deemed to have acted in good faith and in manner he
reasonably believed to be in or not opposed to the best interests of the
corporation, or, with respect to any criminal action or proceeding, to have had
no reasonable cause to believe his conduct was unlawful, if his action is based
on the records or books of account of the corporation or another enterprise, or
on

 

13



--------------------------------------------------------------------------------

information supplied to him by the officers of the corporation or another
enterprise in the course of their duties, or on the advice of legal counsel for
the corporation or another enterprise or on information or records given or
reports made to the corporation or another enterprise by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the corporation or another enterprise. The term “another
enterprise” as used in this Section 4 shall mean any other corporation or any
partnership, joint venture, trust, employee benefit plan or other enterprise of
which such person is or was serving at the request of the corporation as a
director, director emeritus, officer or employee. The provisions of this
Section 4 shall not be deemed to be exclusive or to limit in any way the
circumstances in which a person may be deemed to have met the applicable
standard of conduct set forth in Sections 1 or 2 of this Article VIII, as the
case may be.

Section 5. Notwithstanding any contrary determination in the specific case under
Section 3 of this Article VIII, and notwithstanding the absence of any
determination thereunder, any director, director emeritus, officer or employee
may apply to any court of competent jurisdiction in the State of Delaware for
indemnification to the extent otherwise permissible under Sections 1 and 2 of
this Article VIII. The basis of such indemnification by a court shall be a
determination by such court that indemnification of the director, director
emeritus, officer or employee is proper in the circumstances because he has met
the applicable standards of conduct set forth in Sections 1 or 2 of this Article
VIII, as the case may be. Neither a contrary determination in the specific case
under Section 3 of this Article VIII nor the absence of any determination
thereunder shall be a defense to such application or create a presumption that
the director, director emeritus, officer or employee seeking indemnification has
not met any applicable standard of conduct. Notice of any application for
indemnification pursuant to this Section 5 shall be given to the corporation
promptly upon the filing of such application. If successful, in whole or in
part, the director, director emeritus, officer or employee seeking
indemnification shall also be entitled to be paid the expense of prosecuting
such application.

Section 6. Expenses incurred in defending or investigating a threatened or
pending action, suit or proceeding shall be paid by the corporation in advance
of the final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of the director, director emeritus, officer or
employee to repay such amount if it shall ultimately be determined that he is
not entitled to be indemnified by the corporation as authorized in this Article
VIII.

Section 7. Without limiting any of the provisions of this Article VIII, if any
action, suit or proceeding is brought against a director, director emeritus,
officer or employee and such director, director emeritus, officer or employee is
entitled to be indemnified under this Article VIII or to advancement of expenses
hereunder (an “indemnified party”), (A) the indemnified party may retain counsel
satisfactory to him and the corporation, (B) the corporation shall pay all
reasonable fees and expenses of such counsel for the indemnified party promptly
as statements therefor are received, (C) the indemnified party shall keep the
corporation reasonably apprised of the status of such action, claim or
proceeding, and (D) the corporation will use all reasonable efforts to assist in
the vigorous defense of any such matter; provided, that the corporation shall
not be liable for any settlement of any action, suit or proceeding without its
prior written consent, which consent, however, shall not be unreasonably
withheld.

 

14



--------------------------------------------------------------------------------

Section 8. Any indemnified party wishing to claim indemnification under this
Article VIII, upon learning of any such action, suit or proceeding, shall
promptly notify the corporation (but the failure to so notify the corporation
shall not relieve the corporation from any liability that it may have under this
Article VIII except to the extent such failure prejudices the corporation). The
indemnified parties as a group may retain only one law firm to represent them
with respect to each matter unless there is, under applicable standards of
professional conduct, a conflict on any significant issue between the positions
of any two or more indemnified parties, in which case the indemnified parties as
a group shall be entitled to retain only the minimum number of law firms
necessary for separate representation of each conflicting position.

Section 9. The indemnification and advancement of expenses provided by or
granted pursuant to this Article VIII shall not be deemed exclusive of any other
rights to which those seeking indemnification or advancement of expenses may be
entitled under any Bylaw, agreement, contract, vote of stockholders or
disinterested directors or pursuant to the direction (howsoever embodied) of any
court of competent jurisdiction or otherwise, both as to action in his official
capacity and as to action in another capacity while holding such office, it
being the policy of the corporation that indemnification of the persons
specified in Sections 1 and 2 of this Article VIII shall be made to the fullest
extent permitted by law. The provisions of this Article VIII shall not be deemed
to preclude the indemnification of any person who is not specified in Sections 1
or 2 of this Article VIII but whom the corporation has the power or obligation
to indemnify under the provisions of the General Corporation Law of the State of
Delaware, or otherwise. The indemnification and advancement of expenses provided
by, or granted pursuant to, this Article VIII shall, unless otherwise provided
when authorized or ratified, continue as to a person who has ceased to be a
director, director emeritus, officer or employee and shall inure to the benefit
of the heirs, executors and administrators of such person.

Section 10. The corporation may purchase and maintain insurance on behalf of any
person who is or was a director, director emeritus, officer or employee of the
corporation, or is or was serving at the request of the corporation as a
director, director emeritus, officer or employee of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
against any liability asserted against him and incurred by him in any such
capacity, or arising out of his status as such, whether or not the corporation
would have the power or the obligation to indemnify him against such liability
under the provisions of this Article VIII.

Section 11. For purposes of this Article VIII, references to “the corporation”
shall include, in addition to the resulting corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, directors emirate,
officers and employees, so that any person who is or was a director, director
emeritus, officer or employee of such constituent corporation, or is or was
serving at the request of such constituent corporation as a director, director
emeritus, officer or employee of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise, shall stand in the
same position under the provisions of this Article VIII with respect to the
resulting or surviving corporation as he would have with respect to such
constituent corporation if its separate existence had continued.

 

15



--------------------------------------------------------------------------------

For purposes of this Article VIII, references to “fines” shall include any
excise taxes assessed on a person with respect to an employee benefit plan; and
references to “serving at the request of the corporation” shall include any
service as a director, director emeritus, officer or employee of the corporation
which imposes duties on, or involves services by, such person with respect to an
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner he reasonably believed to be in the interest of
the participants and beneficiaries of an employee benefit plan shall be deemed
to have acted in a manner “not opposed to the best interests of the corporation”
as referred to in this Article VIII.

Section 12. The rights to indemnification provided in this Article VIII with
respect to a particular threatened, pending or completed action, suit or
proceeding shall vest in the indemnified party upon the occurrence of the event
or chain of events giving rise to such threatened, pending or completed action,
suit or proceeding, and no amendment or repeal of this Article VIII shall
adversely affect any right to indemnification to which an indemnified party
would have been entitled prior to the time of such amendment or repeal.

ARTICLE VIII

AMENDMENTS

Section 1. These bylaws may be altered or repealed at any regular meeting of the
stockholders or at any special meeting of the stockholders at which a quorum is
present or represented, provided notice of the proposed alteration or repeal be
contained in the notice of such special meeting, by the affirmative vote of a
majority of the stock entitled to vote at such meeting and present or
represented thereat, or by the affirmative vote of a majority of the Board of
Directors at any regular meeting or any special meeting of the Board if notice
of the proposed alteration or repeal be contained in the notice of such special
meeting.

Section 2. Notwithstanding any other provisions of these bylaws (including
Section 1 of this Article IX) or the Certificate of Incorporation, the adoption
by stockholders of any alteration, amendment, change, addition to or repeal of
all or any part of Sections 1 or 2 of Article III or this Section 2 of Article
IX of these bylaws, or the adoption by stockholders of any other provision of
these bylaws which is inconsistent with or in addition to such Sections of these
bylaws, shall require the affirmative vote of the holders of not less than
eighty percent (80%) of the votes entitled to be cast by the holders of all then
outstanding stock of the Corporation entitled to vote in the election of
directors, considered for purposes of this Section 2 as one class.

 

16